DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 12/03/21.
As indicated in the previous Office Action, a call was made to Attorney Troy Hammon on 8/24/21 to further elect between the species of Group II.  Species z, directed to the support web being a foam (claims 11 and 15) was elected without traverse.
Claims 1-7 and 9-21 are pending, wherein claims 5-7, 9-10, 12-14, 18 and 20 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-4, 11, 15-17, 19, and 21 are rejected, as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation of “the removal facilitation feature comprises the core wall having a core wall thickness” is unclear.  Note that claim 1 has been amended to clarify that the core inner surface (of the core wall) defines a core cavity, and that a removal facilitation feature is contained within the core cavity and coupled to the core inner surface.  It is unclear how “the removal facilitation feature comprises the core wall” when the feature is contained within the core wall.  It is further unclear whether the limitation is intended to describe the thickness of the core wall or the removal facilitation feature.  For examination purposes, the limitation is treated as describing the thickness of the core wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2016/0175923, previously cited) in view of Gold (US 2017/0087631, previously cited).
Regarding claim 1, Liu et al teaches a method for casting a component, the method comprising:
casting a cast component within a cavity of a component mold with a casting core positioned therein (paragraph [0034], a melt of the desired alloy is poured into the resulting cavity defined between the shell mold 22 and core 12), wherein the cavity of the component mold defines an outer component shape (paragraph [0023], pattern 20 corresponds to shape of hollow component to be cast, pattern removed from shell mold prior to forming component, note that pattern is removed to define the cavity) and the casting core defines an inner component shape (paragraph [0003], cores positioned within shell mold to define cooling channels and any other required internal features), the casting core comprising:
a core wall (figs 1-5, exterior layer 16) defining a core outer surface (fig 1-5, see outer surface of layer 16) and a core inner surface disposed opposite the core outer surface (fig 1-5, see inner surface of layer 16), wherein at least the core outer surface comprises a first core material (paragraph [0027], layer 16 preferably contains at least 70 wt.% alumina), and wherein the core inner surface defines a core cavity (fig 4-5, see interior of layer 16 defining a space for layer 14); and
a removal facilitation feature contained within the core cavity (fig 1-5, see interior layer 14 as a feature within the cavity of outer layer 16, paragraph [0021], material selected on the basis of leachability) and coupled to the core inner surface (fig 4-5, paragraph [0028], layer 14 and layer 16 are interlocked by interlocking features), the removal facilitation feature comprises a second core material that leaches at a faster rate than the first core material (paragraph [0021], interior layer 14 is selected on the basis of leachability, paragraph [0008], highly leachable interior layer);

removing the casting core from the cast component (paragraph [0034], following removal of the shell mold, conventional techniques may be used to remove the core).
Liu et al is quiet to the removal facilitation feature comprising a support web.
Gold teaches a ceramic core including an outer skin defining an outer surface and an internal support structure disposed inside the outer skin, the internal support structure defining a plurality of voids configured to admit fluid to the core (abstract).  The interior of the core incorporates a controlled macroporosity, such as including pores, cavities, channels, holes, or other voids (paragraph [0016]).  The purpose of the voids 62 is to facilitate penetration of a caustic leaching agent in fluid form, during core removal (paragraph [0016]).  The internal support structure can be configured as a plurality of dividers or walls which span the interior of the outer skin and meet at a plurality of intersections (paragraph [0018]), which both facilitate transportation of liquid leaching agent into and out of the core, as well as providing structural support for the core, such as in the form of walls, dividers, rods, struts, beams, arranged as a lattice, or truss (paragraph [0019]).
As Liu et al recognizes further improving leachability by creating one or more channels (28) within the interior of the interior layer (14) to increase the contact area of the interior layer and a leaching solution (see paragraph [0029]), it would have been obvious to one of ordinary skill in the art to modify the interior layer and channels of Liu et al to take the form of the structural support of Gold, as Gold’s interior is similarly used for facilitating transportation of liquid leaching agent (paragraph [0018]) and additionally provides structural support (paragraph [0019]).



Regarding claim 4, the combination is quiet to the removal facilitation feature comprises the core wall having a core wall thickness of 0.1 mm to 5 mm.
However, Liu et al teaches the thickness of the exterior layer should be no less than 20% of the local thickness for the purpose of protecting the interior layer from alloying elements, while not greater than about 50% of the local thickness so as to minimize the negative effect that the alumina-rich exterior layer would have on the leachability of the core (paragraph [0027]), and that the thickness of the interior layer is preferably at least 50% the local thickness to balance the requirement of adequate strength and sufficient leachability (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the core wall to the claimed range of 0.1 mm to 5 mm, through routine experimentation, so as to balance leachability and adequate strength, while providing protection of the interior layer from alloying elements.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).



Regarding claim 17, the combination is quiet to the thickness of the first core material being 0.1 to 0.5 mm.
However, Liu et al teaches the thickness of the exterior layer should be no less than 20% of the local thickness for the purpose of protecting the interior layer from alloying elements, while not greater than about 50% of the local thickness so as to minimize the negative effect that the alumina-rich exterior layer would have on the leachability of the core (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the exterior layer to the claimed range of 0.1 mm to 5 mm, through routine experimentation, so as to providing protection of the interior layer from alloying elements while minimizing the negative effects that the alumina-rich exterior layer would have on leachability.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

	Regarding claim 21, the combination teaches the core inner surface comprises the second core material (see combination of Liu et al and Gold, note that Gold discloses an array of walls and dividers (paragraph [0019]), thus the core wall can be defined as including the outer layer 16 of Liu and portions of the inner layer 14 of Liu (shaped in the array of Gold, where the external walls/dividers of the array would be formed of the second material (Liu, layer 14)).

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as modified by Gold as applied to claims 2 and 17 above, and further in view of Uram (US 5,798,066, previously cited).
Regarding claim 3, the combination teaches the casting core is formed by a core-formation method (Liu et al, paragraph [0030], forming the interior layer over one or more preformed bodies) including forming the removal facilitation feature by depositing additional layers of the core material (exterior layer 16 and interior layer 14 being highly leachable); but is quiet to a core formation method including the steps of inserting an injection apparatus into a core mold, wherein the core mold is formed with a core mold inner face being the negative of a casting core outer shape; depositing a layer of a core material on the core mold inner face; and removing the casting core from the core mold.
Uram teaches forming a hollow ceramic core useful in investment casting (col 1 lines 4-15).  Uram recognizes the prior art of molding the hollow core around a solid insert which was later removed to produce the hollow, but some core shapes do not lend themselves to this technique, and that other inserts that can be flushed through the core tends to be slow and messy during removal (col 1 lines 40-65).  Uram’s invention includes a mold 10 including an interior wall 18 that defines a cavity 20, the interior surface of the cavity wall 18 designed to define and optionally pattern the outer wall of the desired ceramic core (col 3 lines 1-10).  Valved inlets are provided for injecting slurry and/or gas into the cavity (col 3 lines 10-25).  A quantity of slurry sufficient to fill the cavity is injected into the cavity through the inlet 22 (col 4 lines 44-60), and then pressurized gas is injected into the cavity through the gas inlet (col 5 lines 5-35). Various sections of the mold are separated and the hollow green piece removed therefrom (col 5 lines 34-45).
	It would have been obvious to one of ordinary skill in the art to form the casting core of the combination through the core formation method as taught in Uram, where slurry is injected into the 
	The combination is quiet to depositing the core material until a core wall thickness of 0.1 mm to 5 mm is established.
However, Liu et al teaches the thickness of the exterior layer should be no less than 20% of the local thickness for the purpose of protecting the interior layer from alloying elements, while not greater than about 50% of the local thickness so as to minimize the negative effect that the alumina-rich exterior layer would have on the leachability of the core (paragraph [0027]), and that the thickness of the interior layer is preferably at least 50% the local thickness to balance the requirement of adequate strength and sufficient leachability (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the core wall to the claimed range of 0.1 mm to 5 mm, through routine experimentation, so as to balance leachability and adequate strength, while providing protection of the interior layer from alloying elements.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 19, the combination teaches the casting core is formed by a core-formation method (Liu et al, paragraph [0030], forming the interior layer over one or more preformed bodies) including introducing a second core material (exterior layer 16 and interior layer 14), but is quiet to a core formation method including the steps of inserting an injection apparatus into a core mold having a core mold inner face being the negative of a casting core outer shape; depositing a first layer of a core material on the core mold inner face; and removing the casting core from the core mold.

	It would have been obvious to one of ordinary skill in the art to form the casting core of Liu et al through the core formation method as taught in Uram, where slurry is injected into the cavity through an inlet to form the first and second material layers, as Uram teaches an easy and economical process that does not require a fugitive element or insert added to and removed from the mold (col 2 lines 10-16).
	The combination is quiet to depositing the first core material until a core wall thickness of 0.1 mm to 5 mm is established.
However, Liu et al teaches the thickness of the exterior layer should be no less than 20% of the local thickness for the purpose of protecting the interior layer from alloying elements, while not greater than about 50% of the local thickness so as to minimize the negative effect that the alumina-rich exterior layer would have on the leachability of the core (paragraph [0027]), and that the thickness of the interior layer is preferably at least 50% the local thickness to balance the requirement of adequate strength and sufficient leachability (paragraph [0030]).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as modified by Gold as applied to claim 1 above, and further in view of Devandra (US 4,836,268, cited in IDS filed 9/14/20).
Regarding claim 11, the combination teaches the support web (Gold, paragraph [0016-0017], internal support structure 60 is disposed inside the periphery of the outer skin and comprises structural elements which define the pores, cavities, channels, holes, or other voids 62) but is quiet to a ceramic foam or a metallic foam.
Devendra teaches of a core 14 used during the casting process to define a number of internal passages of a turbine blade (col 2 lines 5-15).  The core 14 comprises a leachable material having a closed cellular construction formed by a plurality of pores, each pore acting to trap a supply of gas inside the core (col 2 lines 5-15, note that the ceramic core having closed cellular pores each trapping gas is construed as a ceramic foam).
It would have been obvious to one of ordinary skill in the art to substitute the internal support structure of the combination of Liu and Gold, which included pores, cavities, channels, holes, or other voids (Gold, paragraph [0016]), with the core material of Devendra including a leachable material having .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as modified by Gold as applied to claim 1 above, and further in view of Devandra and Cuisin et al (US 6,120,713, previously cited).
Regarding claim 15, the combination teaches further comprising: forming the core wall (Liu, figs 1-5, outer layer 16), the core outer surface (figs 1-5, see outer surface of layer 16), and the core inner surface (figs 1-5, inner surface of layer 16), but is quiet to introducing an expanding foam into the core cavity.
Devendra teaches of a core 14 used during the casting process to define a number of internal passages of a turbine blade (col 2 lines 5-15).  The core 14 comprises a leachable material having a closed cellular construction formed by a plurality of pores, each pore acting to trap a supply of gas inside the core (col 2 lines 5-15, note that the ceramic core having closed cellular pores each trapping gas is construed as a ceramic foam).
It would have been obvious to one of ordinary skill in the art to substitute the internal support structure of the combination of Liu and Gold, which included pores, cavities, channels, holes, or other voids (Gold, paragraph [0016]), with the core material of Devendra including a leachable material having a closed cellular construction formed by a plurality of pores each trapping a supply of gas, as an alternative for similarly increasing leaching rate (Devendra, col 1 lines 5-15).
	The combination is quiet as to whether the foam is an expanding foam.
	Cuisin teaches the use of a ceramic slip for forming a mold, having a composition that expands to form a coherent cellular foam (col 1 line 55-col 2 line 5).  Cuisin’s method of making molds simplifies 
	As the combination is quiet as to how to obtain the ceramic core material having closed cellular pores with gas trapped within the pores, It would have been obvious to one of ordinary skill in the art, to including a foaming agent to the ceramic composition, so as to form the ceramic foam of cellular structure.

Response to Arguments
Applicant's arguments filed 12/03/21 have been fully considered but they are not persuasive.
Applicant argues that Liu and Gold fail to expressly provide a removal facilitation feature comprising a support web contained within the core cavity and coupled to the core inner surface, wherein the support web comprises a second core material that leaches at a faster rate than the first core material (Arguments, p.7).  Applicant argues that neither reference discloses nor creates a combined disclosure of an internal support web comprising a second core material having a faster leach rate.
Note that the rejections under 35 USC 102(a)(1) set forth in the previous Office Action have been withdrawn.  The claims are newly rejected under 35 USC 103 as being unpatentable over Liu et al as modified by Gold.
	Applicant argues, with respect to Gold (p.8) that Gold is entirely focused on the strength of the material and the ability to transport leaching liquid, and would thus teach away from any material that would potentially reduce the strength of the inner support structure.  Applicant argues, with respect to Liu (p.8) that Liu is focused on the leachability of its interior layer, alleging it would not be obvious to combine Gold (focused on strength) with Liu (focused on leachability) since the two disclosures are at odds with respect to a potential support structure.

As discussed in the rejections above, Liu discloses the claimed core wall (outer layer 16) and removal facilitation feature (interior layer 14), wherein the interior layer 14 is formed of a material with higher leachability.  Liu et al further teaches that the interior layer may include multiple channels sized and configured to increase the contact area between the interior layer 14 and a leaching solution (paragraph [0029]).  Gold teaches a ceramic core including a dense outer layer and an inner support structure including pores, cavities, channels holes, or other voids (paragraph [0016]) for facilitating penetration of a caustic leaching agent in fluid form.  Gold’s voids can be formed by an arrangement of dividers or walls spanning the interior of the outer skin (paragraph [0018]), which in addition to facilitation transportation of liquid leaching agent into and out of the core, provide structural support for the core, including ensuring mechanical support in areas subject to high stress during casting (paragraph [0019]).  One skilled in the art would have found it obvious to modify the interior layer of Liu (having channels sized and configured to increase the contact area for a leaching solution) to be in the arrangement of Gold’s internal support structure, as Gold’s internal support structure similarly facilitates transportation of liquid leaching agent, while additionally providing structural support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735